 



Exhibit 10.1
[Execution]
AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT
     AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) dated as
of March 31, 2006 by and among Omega Wire, Inc. (successor by merger with Camden
Wire Co., Inc., International Wire Rome Operations, Inc. and OWI Corporation), a
Delaware corporation (“Omega”), IWG Resources, LLC, a Nevada limited liability
company (“Resources”) and Wire Technologies, Inc., an Indiana corporation (“Wire
Technologies”, and together with Omega and Resources, each individually an
“Existing Borrower” and collectively, “Existing Borrowers”), IWG High
Performance Conductors, Inc. (formerly known as Phelps Dodge High Performance
Conductors of SC & GA, Inc.), a New York corporation (“New Borrower”, and
together with Existing Borrowers, collectively, “Borrowers”), International Wire
Group, Inc., a Delaware corporation (“Parent”, and sometimes hereinafter
referred to as “Guarantor”), the parties to the Loan Agreement (as hereinafter
defined) as lenders (each individually, a “Lender” and collectively, “Lenders”)
and Wachovia Capital Finance Corporation (Central), formerly known as Congress
Financial Corporation (Central), an Illinois corporation, in its capacity as
agent for Lenders (in such capacity, “Agent”).
W I T N E S S E T H
     WHEREAS, Agent, Lenders, Existing Borrowers and Guarantors have entered
into financing arrangements pursuant to which Lenders (or Agent on behalf of
Lenders) have made and provided and may hereafter make and provide loans and
advances and other financial accommodations to Existing Borrowers as set forth
in the Loan and Security Agreement, dated October 20, 2004, by and among Agent,
Lenders, Existing Borrowers and Guarantors (as the same may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”) and the other agreements, documents and instruments referred
to therein or at any time executed and/or delivered in connection therewith or
related thereto (all of the foregoing, including the Loan Agreement, as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, being collectively referred to herein as the
“Financing Agreements”);
     WHEREAS, Existing Borrowers and Guarantors have advised Agent and Lenders
that Parent has entered into the Stock Purchase Agreement, dated as of March 4,
2006, between Phelps Dodge Corporation, a New York corporation (“Seller”), and
Parent, as purchaser, as amended by Amendment No. 1 to Stock Purchase Agreement
dated as of March 31, 2006 (as in effect on the date hereof, the “Stock Purchase
Agreement”), pursuant to which Parent will purchase all of the outstanding
capital stock of New Borrower, which consists of 316,420 shares of common stock,
par value $1.00 per share (the “New Borrower Stock Acquisition”);
     WHEREAS, Existing Borrowers, New Borrower and Guarantors have requested
that Agent and Lenders amend the Loan Agreement, effective as of the
consummation of the New Borrower Stock Acquisition, to provide that New Borrower
becomes an additional Borrower under the Loan Agreement and that Agent and
Lenders shall make loans and advances and provide other financial accommodations
to New Borrower under the terms and conditions of the Loan Agreement, as amended
hereby, and in connection therewith have requested that the Loan

 



--------------------------------------------------------------------------------



 



Agreement be amended in order to (a) add New Borrower as an additional Borrower,
subject to the provisions set forth herein and in the Loan Agreement, (b) add
the grant by New Borrower to Agent, for itself and the benefit of Lenders, of a
security interest in and lien upon the assets and properties of New Borrower,
and (c) increase the Maximum Credit from $110,000,000 to $130,000,000 and make
certain other amendments to the Loan Agreement; and
     WHEREAS, by this Amendment, Agent, Lenders, Existing Borrowers, New
Borrower and Guarantors desire and intend to evidence such amendments.
     NOW, THEREFORE, in consideration of the mutual conditions and agreements
and covenants set forth herein, and for other good and valuable consideration,
the adequacy and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
Section 1. Definitions.
          1.1 Interpretation. For purposes of this Amendment, all terms used
herein, shall have the respective meanings assigned thereto in the Loan
Agreement, unless otherwise defined herein.
          1.2 Additional Definitions. As used herein, the following terms shall
have the meanings given to them below, and the Loan Agreement and the other
Financing Agreements are hereby amended to include, in addition and not in
limitation, the following definitions:
               (a) “Amendment No. 1” shall mean Amendment No. 1 to Loan and
Security Agreement, dated as of March 31, 2006, by and among Existing Borrowers,
New Borrower, Guarantors, Agent and Lenders, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.
               (b) “Amendment No. 1 Effective Date” shall mean March 31, 2006.
               (c) “New Borrower” shall mean, IWG High Performance Conductors,
Inc., a New York corporation, together with its successors and assigns permitted
hereunder.
               (d) “HPC Collateral” shall mean the assets and properties of New
Borrower at any time subject to the security interest or lien of Agent,
including the assets and properties described in Section 5 of Amendment No. 1.
               (e) “New Borrower Supplemental Agreements” shall mean,
collectively, the following (as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced): (i) the
Information Certificate of New Borrower referred to in Section 1.2(d) of
Amendment No. 1, (ii) Amendment No. 1 to Pledge and Security Agreement by Parent
in favor of Agent, (iii) Trademark Collateral Assignment and Security Agreement
by and between New Borrower and Agent, (iv) Patent Collateral Assignment and
Security Agreement by and between New Borrower and Agent and (v) UCC financing
statement by and between New Borrower, as debtor, and Agent, as secured party.

2



--------------------------------------------------------------------------------



 



          1.3 Amendments to Definitions.
               (a) All references to the term “Borrower” or “Borrowers” in the
Loan Agreement or any of the other Financing Agreements shall be deemed and each
such reference is hereby amended to include, in addition and not in limitation,
New Borrower.
               (b) All references to the term “Collateral” in the Loan Agreement
or any of the other Financing Agreements shall be deemed and each such reference
is hereby amended to include, in addition and not in limitation, the assets and
properties of New Borrower at any time subject to the security interest or lien
of Agent, including the HPC Collateral.
               (c) The definition of “EBITDA” set forth in Section 1.38 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:
“1.38 “EBITDA” shall mean, with respect to Parent and its Subsidiaries for any
period, Consolidated Net Income of Parent and its Subsidiaries for such period
plus (a) without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (i) total
income and franchise tax expense, (ii) interest expense (including losses with
respect to interest rate Hedging Agreements), amortization or writeoff of debt
discount and debt issuance costs and commissions and discounts and other fees
and charges associated with Indebtedness, (iii) depreciation and amortization
expense, (iv) amortization or impairment of intangibles (including, but not
limited to, goodwill), (v) other noncash charges (including, but not limited to,
currency losses), (vi) any extraordinary losses in accordance with GAAP, losses
from any discontinued operations relating to the Hose Claims in aggregate amount
not to exceed on a cumulative basis $1,000,000 for Parent’s and its
Subsidiaries’ 2004 fiscal year and all subsequent fiscal years, noncash losses
from discontinued operations related to the sales of assets, and unusual noncash
losses (including any such losses on sales or impairment of assets other than
inventory sold in the ordinary course of business), (vii) costs and charges
accrued during such period related to the closing of operations at locations
described on Schedule 1.38, not to exceed on a cumulative aggregate basis
$4,500,000 for Parent’s and its Subsidiaries’ 2004 fiscal year and all
subsequent fiscal years, or related to the relocation of equipment among plants,
not to exceed on a cumulative aggregate basis $400,000 for Parent’s and its
Subsidiaries’ 2004 fiscal year and all subsequent fiscal years, (viii) any
non-operational costs and charges accrued during such period related to the
restructuring contemplated by the Chapter 11 Cases (such costs and charges to
consist primarily of, but not be limited to, KERP payments, severance payments
for Hanley Partners employees, professional fees, printing fees and financing
fees) in an aggregate amount not to exceed $17,800,000 for Parent’s and its
Subsidiaries’ 2004 fiscal year, (ix) severance payments paid in cash during the
2005 and 2006 fiscal years to the former chief executive officer of Parent,
pursuant to a written employment agreement between Parent and such Person (as in
effect on the date of execution thereof), and (x) expenses paid in cash in
connection with the sale of the Insulated Wire Division (whether by merger,
stock or asset sale or other transactions, in one or more

3



--------------------------------------------------------------------------------



 



transactions) and directly related to the consummation of such sale (including,
but not limited to, severance and retention plans), provided that the aggregate
amount of the severance payments and expenses included in clauses (ix) and
(x) above shall not exceed $10,500,000, plus (b) the Applicable Percentage of
Pro Forma Cost Savings, minus (c) without duplication, (i) any extraordinary and
unusual gains (including gains on the sales of assets, other than inventory sold
in the ordinary course of business), (ii) noncash gains (including currency
gains) and (iii) interest income (including gains with respect to interest rate
Hedging Agreements) included in Consolidated Net Income.”
               (d) The definition of “Specified Sale” set forth in Section 1.146
of the Loan Agreement is hereby amended and restated in its entirety to read as
follows:
“1.146 ‘Specified Sale’ shall mean the sale, transfer, abandonment or other
disposition (whether by merger, stock or asset sale or other transaction, in one
or more transactions) of the Insulated Wire Division.”
               (e) All references to the term “Information Certificate” in the
Loan Agreement or any of the other Financing Agreements shall be deemed and each
such reference is hereby amended to include, in addition and not in limitation,
the Information Certificate of New Borrower constituting Exhibit A to this
Amendment, and such Information Certificate shall be deemed to be included as
part of Exhibit B to the Loan Agreement.
Section 2. Increase in Maximum Credit. At Existing Borrowers’ and New Borrower’s
request, Lenders have agreed to increase the Maximum Credit from $110,000,000 to
$130,000,000 and, in order to effectuate such amendment, the Loan Agreement is
hereby further amended as follows:
          2.1 The definition of “Maximum Credit” set forth in Section 1.93 of
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:
“1.93 ‘Maximum Credit’ shall mean the amount of $130,000,000.”
          2.2 The definition of “Commitment” set forth in Section 1.27 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:
“1.27 ‘Commitment’ shall mean, at any time, as to each Lender, the principal
amount set forth below such Lender’s signature on the signature pages to
Amendment No. 1 designated as the Commitment or on Schedule 1 to the Assignment
and Acceptance Agreement pursuant to which such Lender became a Lender hereunder
in accordance with the provisions of Section 13.7 hereof, as the same may be
adjusted from time to time in accordance with the terms hereof; sometimes being
collectively referred to herein as ‘Commitments’.”
Section 3. Consent to New Borrower Stock Acquisition and Use of Revolving Loans.
Borrowers have advised Agent and Lenders that, in order for Parent to consummate
the New Borrower Stock Acquisition, (a) Borrowers propose to make intercompany
loans, dividends or distributions to Parent in the approximate aggregate
principal amount of $50,000,000 and (b)

4



--------------------------------------------------------------------------------



 



Parent shall in turn utilize the proceeds of such intercompany loans, dividends
or distributions to consummate the New Borrower Stock Acquisition in accordance
with the terms of the Stock Purchase Agreement. At Existing Borrowers’ and
Parent’s request, Required Lenders hereby consent to the foregoing transactions
and waive any term or provision of Sections 9.10(g)(iii) and 9.10(n)(iv) that
would otherwise prohibit such transactions. In addition, and as a one time
financial accommodation to the Existing Borrowers and Parent, Required Lenders
hereby acknowledge and agree that the New Borrower Stock Acquisition shall not
constitute a Permitted Acquisition for the purposes of Section 9.10(n) of the
Loan Agreement, and the consideration paid in connection with such New Borrower
Stock Acquisition shall not be included in the Permitted Acquisition cap as set
forth in Section 9.10(n)(iii) of the Loan Agreement.
Section 4. Assumption of Obligations; Amendments to Guarantees and Financing
Agreements.
          4.1 New Borrower hereby expressly (i) agrees to perform, comply with
and be bound by all terms, conditions and covenants of the Loan Agreement and
the other Financing Agreements applicable to Existing Borrowers, with the same
force and effect as if New Borrower had originally executed and been an original
Borrower signatory to the Loan Agreement and the other Financing Agreements,
(ii) is deemed to make as to itself and the Existing Borrowers, and is, in all
respects, bound by all representations and warranties made by Existing Borrowers
to Agent and Lenders set forth in the Loan Agreement or in any of the other
Financing Agreements, (iii) agrees that Agent, for itself and the benefit of
Lenders, shall have all rights, remedies and interests, including security
interests in and liens upon the Collateral granted to Agent pursuant to
Section 5 hereof, under and pursuant to the Loan Agreement and the other
Financing Agreements, with the same force and effect as Agent, for itself and
the benefit of Lenders, has with respect to Existing Borrowers and their
respective assets and properties, as if New Borrower had originally executed and
had been an original Borrower signatory, as the case may be, to the Loan
Agreement and the other Financing Agreements, and (iv) assumes and agrees to be
directly liable to Agent and Lenders for all Obligations under, contained in, or
arising pursuant to the Loan Agreement or any of the other Financing Agreements
to the same extent as if New Borrower had originally executed and had been an
original Borrower signatory, as the case may be, to the Loan Agreement and the
other Financing Agreements. By its signature below, the New Borrower hereby
becomes a party to the Loan Agreement.
          4.2 Each Existing Borrower, in its capacity as a Guarantor of the
payment and performance of the Obligations of the other Existing Borrowers, and
Guarantor hereby agrees that the Guarantee, dated October 20, 2004, by the
Existing Borrowers and Guarantor in favor of Agent (the “Existing Guarantee”) is
hereby amended to include New Borrower as an additional guarantor party
signatory thereto, and New Borrower hereby agrees that the Existing Guarantee is
hereby amended to include New Borrower as an additional guarantor party
signatory thereto. New Borrower hereby expressly (a) assumes and agrees to be
directly liable to Agent and Lenders, jointly and severally with Guarantor and
Existing Borrowers signatories thereto, for payment and performance of all
Obligations (as defined in the Existing Guarantee), (b) agrees to perform,
comply with and be bound by all terms, conditions and covenants of the Existing
Guarantee with the same force and effect as if New Borrower had originally
executed and been an original party signatory to the Existing Guarantee as a
Guarantor, and (c) agrees that Agent and Lenders shall have all rights, remedies
and interests with respect to New Borrower and its property under the Existing
Guarantee with the same force and effect as if New Borrower had

5



--------------------------------------------------------------------------------



 




originally executed and been an original party signatory as a Guarantor to the
Existing Guarantee.
Section 5. Grant of Security Interest by New Borrower. Without limiting the
provisions of Section 4 hereof, the Loan Agreement and the other Financing
Agreements, to secure payment and performance of all Obligations, New Borrower
hereby grants to Agent, for itself and the benefit of Lenders, a continuing
security interest in, a lien upon, and a right of set off against, and hereby
assigns to Agent, for itself and the benefit of Lenders, as security, all
(except as provided below) personal and real property and fixtures, and
interests in property and fixtures, of New Borrower, whether now owned or
hereafter acquired or existing, and wherever located (together with all other
collateral security for the Obligations at any time granted to or held or
acquired by Agent or any Lender), including:
               (a) all Accounts;
               (b) all general intangibles, including, without limitation, all
Intellectual Property and all intercompany loans and Receivables owing by any of
New Borrower’s foreign subsidiaries to New Borrower;
               (c) all goods, including, without limitation, Inventory and
Equipment;
               (d) all Real Property and fixtures;
               (e) all chattel paper, including, without limitation, all
tangible and electronic chattel paper;
               (f) all instruments, including, without limitation, all
promissory notes (including, without limitations, any notes evidencing
intercompany loans and Receivables owing by any of New Borrower’s foreign
Subsidiaries to New Borrower);
               (g) all documents;
               (h) all deposit accounts;
               (i) all letters of credit, banker’s acceptances and similar
instruments and including all letter-of-credit rights;
               (j) all supporting obligations and all present and future liens,
security interests, rights, remedies, title and interest in, to and in respect
of Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;

6



--------------------------------------------------------------------------------



 



               (k) all (i) investment property (including securities, whether
certificated or uncertificated, securities accounts, security entitlements,
commodity contracts or commodity accounts; limited, however, to (A) all
non-voting, and only 65% of the voting, issued and outstanding shares of the
Capital Stock of each first-tier Subsidiary of New Borrower that is incorporated
or formed outside of the United States of America and (B) 65% of the issued and
outstanding interests in each first tier Subsidiary of New Borrower that is
treated as a disregarded entity for U.S. federal income tax purposes that owns
directly or indirectly any Capital Stock of a “controlled foreign corporation”
(as described in Section 957 of the Code), and (ii) monies, credit balances,
deposits and other property of New Borrower now or hereafter held or received by
or in transit to Agent, any Lender or its Affiliates or at any other depository
or other institution from or for the account of New Borrower, whether for
safekeeping, pledge, custody, transmission, collection or otherwise;
               (l) all commercial tort claims, including, without limitation,
those identified in the Information Certificate;
               (m) to the extent not otherwise described above, all Receivables;
               (n) all Records; and
               (o) all products and proceeds of the foregoing, in any form,
including insurance proceeds and all claims against third parties for loss or
damage to or destruction of or other involuntary conversion of any kind or
nature of any or all of the other Collateral.
     Notwithstanding anything to the contrary contained in this Section 5, the
foregoing grant of security interest shall not attach to or encompass, and the
Collateral shall not include, any lease, license, contract, property rights,
Intellectual Property or agreement to which New Borrower is a party or any of
its rights or interest thereunder if and for so long as the grant of such
security interest shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of New Borrower
therein or (ii) in a breach or termination pursuant to the terms of, or a
default under, any such lease, license, contract, property rights, or agreement
(other than to the extent that any such term would be rendered ineffective
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity), provided however
that such security interest shall attached immediately at such time as the
condition causing such abandonment, invalidation or unenforceability shall be
remedied and to the extent severable, shall attach immediately to any portion of
such lease, license, contract, property rights, intellectual property or
agreement that does not result in any of the consequences specified in (i) or
(ii) above (such assets and properties being collectively referred to herein as
“New Borrower Restricted Assets”); provided, that, (a) Agent, for the benefit of
itself and Lenders, shall have a security interest in all proceeds at any time
arising from New Borrower Restricted Assets and (b) at such time as any New
Borrower Restricted Asset is no long subject to the contractual or other legal
impediment to New Borrower’s grant of a security interest therein to Agent (a “
New Borrower Non-Restricted Asset”), then the New Borrower shall be deemed to
have thereupon, without further act by New Borrower, Agent or Lenders,
automatically granted a security interest to Agent in such New

7



--------------------------------------------------------------------------------



 



Borrower Non-Restricted Asset and such New Borrower Non-Restricted Asset shall
thereupon constitute Collateral.
Section 6. Acknowledgment. Each Borrower and Guarantor hereby acknowledges,
confirms and agrees that on the date hereof, the security interests in and liens
upon the assets and properties of each Existing Borrower and Guarantor in favor
of Agent, for itself and the benefit of Lenders, shall continue to be, and the
security interests in and liens upon the assets and properties of New Borrower
in favor of Agent, for itself and the benefit of Lenders, shall be, valid and
perfected first priority liens and security interests.
Section 7. Other Amendments. The Loan Agreement is hereby further amended as
follows:
          7.1 Schedules.
               (a) The Loan Agreement is hereby amended by deleting
Schedule 1.79 in its entirety and replacing it with a new Schedule 1.79 in the
form attached to this Amendment as Exhibit B.
               (b) The Loan Agreement is hereby amended by deleting
Schedule 1.95 in its entirety and replacing it with a new Schedule 1.95 in the
form attached to this Amendment as Exhibit C.
          7.2 Information Certificate. Schedule 8.12 of the Information
Certificate is hereby amended by deleting Schedules 8.12 in its entirety and
replacing it with a new Schedule 8.12 in the form attached to this Amendment as
Exhibit D.
          7.3 Subsidiaries. Section 8.12 of the Loan Agreement is hereby amended
and restated in its entirety to read as follows:
“(a) Except as expressly permitted hereunder, including the rights of Borrowers
to make investments to the extent permitted by Section 9.10, no Borrower or
Guarantor has any direct or indirect Subsidiaries or is engaged in any joint
venture or partnership except as set forth in Schedule 8.12 to the Information
Certificate.
(b) Except as expressly permitted hereunder, each Borrower and Guarantor is the
record and beneficial owner of all of the issued and outstanding shares of
Capital Stock of each of the Subsidiaries listed on Schedule 8.12 to the
Information Certificate as being owned by such Borrower or Guarantor and there
are no proxies, irrevocable or otherwise, with respect to such shares and no
equity securities of any of the Subsidiaries are or may become required to be
issued by reason of any options, warrants, rights to subscribe to, calls or
commitments of any kind or nature and there are no contracts, commitments,
understandings or arrangements by which any Subsidiary is or may become bound to
issue additional shares of its Capital Stock or securities convertible into or
exchangeable for such shares (subject in each of the foregoing cases to the
rights of Borrowers and Guarantors to issue additional shares of Capital Stock
in accordance with Section 9.7(b)).

8



--------------------------------------------------------------------------------



 



(c) Except as expressly permitted hereunder, the issued and outstanding shares
of Capital Stock of each Borrower and Guarantor are directly and beneficially
owned and held by the persons indicated in the Information Certificate (subject
in each of the foregoing cases to the rights of Borrowers and Guarantors to
issue additional shares of Capital Stock in accordance with Section 9.7(b)), and
in each case all of such shares have been duly authorized and are fully paid and
non-assessable, free and clear of all claims, liens, pledges and encumbrances of
any kind, except as disclosed in writing to Agent prior to the date hereof or
permitted by Section 9.8.
(d) The Borrowers and Guarantors taken as a whole, are Solvent and will continue
to be Solvent after the creation of the obligations, the security interests of
Agent and the other transaction contemplated hereunder.”
          7.4 Indebtedness Covenant. Section 9.9 of the Loan Agreement is hereby
amended by adding the following clauses at the end of such Section:
“(n) to the extent it constitutes Indebtedness, any Indebtedness incurred in
connection with the price adjustment, contingency payment, the copper purchase
and the financial assurance set forth in Sections 1.4, 1.5, 1.6 and 4.10 of the
Stock Purchase Agreement.
(o) any Indebtedness incurred in connection with Section 3 of Amendment No. 1.”
          7.5 Loans, Investments, Etc. Covenant. Section 9.10 of the Loan
Agreement is hereby amended by adding the following clauses at the end of such
Section:
“(q) the acquisition contemplated by the New Borrower Stock Acquisition; and
(r) any loans or investments made to Holdings in connection with the New
Borrower Stock Acquisition.”
Section 8. Representations, Warranties and Covenants. In addition to the
continuing representations, warranties and covenants heretofore or hereafter
made by Borrowers and Guarantors to Agent and Lenders pursuant to the other
Financing Agreements, each Borrower (including New Borrower) and Guarantor,
jointly and severally, hereby represents, warrants and covenants with and to
Agent and Lenders as follows (which representations, warranties and covenants
are continuing and shall survive the execution and delivery hereof):
          8.1 New Borrower Stock Acquisition. Parent has consummated the New
Borrower Stock Acquisition in accordance with the terms and conditions of the
Stock Purchase Agreement, as in effect on the date of execution thereof, and
Parent owns all of the issued and outstanding shares of Capital Stock of New
Borrower.
          8.2 Corporate Power and Authority. This Amendment and each other
agreement or instrument to be executed and delivered by each Borrower and
Guarantor have been duly

9



--------------------------------------------------------------------------------



 




authorized, executed and delivered by all necessary action on the part of such
Borrower or Guarantor which is a party hereto and thereto and, if necessary, its
stockholders, and is in full force and effect as of the date hereof, as the case
may be, and the agreements and obligations of each Borrower and Guarantor
contained herein and therein constitute legal, valid and binding obligations of
such Borrower or Guarantor enforceable against it in accordance with their
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other laws affecting creditor’s
rights generally and by general principles of equity.
          8.3 Consents; Approvals. No material action of, or filing with, or
consent of any Governmental Authority (other than the filing of UCC financing
statements and mortgages), and no material approval or consent of any other
party, is required to authorize, or is otherwise required in connection with,
the execution, delivery and performance of this Amendment and the transactions
contemplated hereby.
          8.4 No Event of Default. As of the date hereof, and after giving
effect to the consummation of the New Borrower Stock Acquisition and the
provisions of this Amendment, no Default or Event of Default, exists or has
occurred and is continuing. All of the representations and warranties set forth
in the Loan Agreement and the other Financing Agreements, are true and correct
in all material respects on and as of the date hereof as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct in all material respects as of such date.
          8.5 Violation of Law. None of the transactions contemplated by this
Amendment violate or will violate any applicable material law or regulation, or
do or will give rise to a default or breach under any material agreement to
which any Borrower, Guarantor or New Borrower is a party or by which any
material property of any Borrower, Guarantor or New Borrower is bound.
          8.6 Further Assurances.
               (a) Borrowers and Guarantors shall take such steps and execute
and deliver, and cause to be executed and delivered, to Agent, such additional
UCC financing statements, and other and further agreements, documents and
instruments as Agent may require in order to more fully evidence, perfect and
protect Agent’s first priority security interest in the Collateral (including
the Collateral of New Borrower).
               (b) On or prior to April 25, 2006 (or such later date as Agent
may agree in its reasonable discretion), Agent shall have received, in form and
substance reasonably satisfactory to Agent, a duly executed Mortgage with
respect to the Real Property located in Inman, South Carolina, for filing with
the appropriate Governmental Authority in South Carolina, duly executed by the
New Borrower, subject only to security interests, liens and the encumbrances
permitted by Section 9.8 of the Loan Agreement.
               (c) On or prior to April 25, 2006 (or such later date as Agent
may agree in its reasonable discretion), Agent shall have received, in form and
substance reasonably satisfactory

10



--------------------------------------------------------------------------------



 



to Agent, a duly executed Negative Pledge with respect to the Real Property
owned by New Borrower located in Trenton, Georgia (the “Trenton, Georgia Real
Property”), for filing with the appropriate Governmental Authority in Georgia,
duly executed by the New Borrower, subject only to security interests, liens and
the encumbrances permitted by Section 9.8 of the Loan Agreement. With respect to
the “Trenton, Georgia Real Property”, Agent and Lenders agree that Agent and
Lenders will not require New Borrower to comply with the provisions of
Section 9.20 of the Loan Agreement as of the Amendment No. 1 Effective Date.
          8.7 Inclusion of Certain New Borrower Assets in Borrowing Base.
               (a) At Existing Borrowers’ and Parent’s request, Agent and
Required Lenders have agreed to include within the Borrowing Base, as of the
effective date of Amendment No. 1, New Borrower’s Accounts, Inventory and
Equipment constituting Eligible Accounts, Eligible Inventory and Eligible
Equipment, respectively.
               (b) As such time as Agent determines that the Inman, South
Carolina Real Property is Eligible Real Property under Section 1.43 of the Loan
Agreement, Agent and Lenders, subject to the limitations set forth in
Section 1.15 of the Loan Agreement under the definition of “Fixed Asset
Availability”, agree to include the Inman, South Carolina Real Property in Fixed
Asset Availability and in the Borrowing Base.
          8.8 Amendments to Existing Mortgages. On or prior to April 25, 2006
(or such later date as Agent may agree in its reasonable discretion), Agent
shall have received, in form and substance reasonably satisfactory to Agent, a
modification agreement with respect to each of the Mortgages listed on Exhibit E
hereto duly authorized, executed and delivered by the parties to such Mortgages.
Section 9. Conditions Precedent. The amendments set forth herein shall be
effective upon the satisfaction of each of the following conditions precedent in
a manner reasonably satisfactory to Agent:
          9.1 Agent shall have received an original or facsimile of this
Amendment, duly authorized, executed and delivered by Borrowers and Guarantors;
          9.2 Agent shall have received, in form and substance reasonably
satisfactory to Agent, each of the New Borrower Supplemental Agreements, as duly
authorized, executed and delivered by the parties thereto;
          9.3 Agent shall have received, in form and substances reasonably
satisfactory to Agent, the Amendment Fee Letter, dated of even date herewith, by
Parent and Borrowers in favor of Agent, duly authorized, executed and delivered
by Parent and Borrowers;
          9.4 Agent shall have received, in form and substance reasonably
satisfactory to Agent, a true, correct and complete copy of the Stock Purchase
Agreement, duly authorized, executed and delivered by the parties thereto, and
evidence reasonably satisfactory to Agent that the New Borrower Stock
Acquisition has been consummated in accordance with the terms of the Stock
Purchase Agreement, as in effect on the date of execution thereof;

11



--------------------------------------------------------------------------------



 



          9.5 Parent shall have delivered to Agent, in form and substance
reasonably satisfactory to Agent, an amendment to the Pledge and Security
Agreement previously executed by Parent in favor of Agent, and related Stock
Powers, by Parent in favor of Agent, providing for the pledge of the Capital
Stock of New Borrower by Parent to Agent, duly authorized, executed and
delivered by Parent, together with all original stock certificates of New
Borrower, duly authorized, executed and delivered by Parent;
          9.6 Agent shall have received from New Borrower (a) a copy of the
Certificate of Incorporation for New Borrower, and all amendments thereto,
certificated by the Secretary of State of its jurisdiction of incorporation as
of the most recent practicable date certifying that each of the foregoing
documents remains in full force and effect and has not been modified or amended,
except as described therein, (b) a copy of its By-Laws, certified by the
Secretary of New Borrower, and (c) a certificate from the Secretary of New
Borrower dated the date hereof certifying that each of the foregoing documents
remains in full force and effect and have not been modified or amended, except
as described therein;
          9.7 Agent shall have received, in form and substance reasonably
satisfactory to Agent, from New Borrower, Secretary’s Certificates of Directors’
Resolutions, Corporate By-laws and Incumbency evidencing the adoption and
subsistence of corporate resolutions approving the execution, delivery and
performance by New Borrower of this Amendment and the agreements, documents and
instruments to be delivered pursuant to this Amendment;
          9.8 Agent shall have received, in form and substance reasonably
satisfactory to Agent, a Secretary’s Certificate from Parent and each Borrower,
with respect to, among other things, resolutions of the Board of Directors (or
the equivalent) of Parent and such Borrower evidencing the adoption and
subsistence of resolutions approving the execution, delivery and performance by
Parent and such Borrower of this Amendment and the Loan Agreement as amended by
this Amendment.
          9.9 Agent shall have received good standing certificates (or its
equivalent) from the Secretary of State (or comparable official) from each
jurisdiction where the nature and extent of the business transacted by New
Borrower or ownership of assets makes such qualification necessary, except for
those jurisdictions in which the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect;
          9.10 Agent shall have received, in form and substance reasonably
satisfactory to Agent, such opinions of counsel to Parent and the other
Borrowers with respect to the matters contemplated by this Amendment, addressed
to Agent, as Agent shall reasonably require;
          9.11 After giving effect to the amendments provided for herein, no
Default or Event of Default shall exist or have occurred;
          9.12 Agent shall have received UCC, Federal and State tax lien and
judgment searches against New Borrower in all relevant jurisdictions, as
reasonably determined by Agent;
          9.13 Agent shall have received evidence of insurance and loss payee
endorsements required under the Loan Agreement and under the other Financing
Agreements with respect to

12



--------------------------------------------------------------------------------



 




Parent and the other Borrowers, in form and substance reasonably satisfactory to
Agent, and certificates of insurance policies and/or endorsements naming Agent
as loss payee.
Section 10. Provisions of General Application.
          10.1 Effect of this Amendment. Except as modified pursuant hereto, no
other changes or modifications to the Financing Agreements are intended or
implied, and in all other respects the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
date hereof. This Amendment represents the entire agreement and understanding
concerning the subject matter hereof and thereof between the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written. To the
extent of a conflict between the terms of this Amendment and the other Financing
Agreements, the terms of this Amendment shall control. The Loan Agreement and
this Amendment shall be read and construed as one agreement.
          10.2 Further Assurances. The parties hereto shall execute and deliver
such additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.
          10.3 Governing Law. The rights and obligations hereunder of each of
the parties hereto shall be governed by and interpreted and determined in
accordance with the laws of the State of New York but excluding any principles
of conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.
          10.4 Binding Effect. This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.
          10.5 Counterparts. This Amendment may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment, it shall not be necessary
to produce or account for more than one counterpart thereof signed by each of
the parties hereto. This Amendment may be executed and delivered by telecopier
or other method of electronic transmission with the same force and effect as if
it were a manually executed and delivered counterpart.
          10.6 Notices. The notice address of the Administrative Borrower
Representative or any Borrower or Guarantor set forth in Section 13.3 of the
Loan Agreement is amended as of the date hereof to be the following address:
11116 South Towne Square, Suite 101
St. Louis, MO 63123
Attention: Glenn Holler
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused
these presents to be duly executed as of the day and year first above written.

     
 
  BORROWERS
 
   
 
  OMEGA WIRE, INC.
 
  IWG RESOURCES, LLC
 
  WIRE TECHNOLOGIES, INC.
 
  IWG HIGH PERFORMANCE CONDUCTORS, INC.

                  By:   /s/ Rodney D. Kent       Name:   Rodney D. Kent       
Title:   Chief Executive Officer     

     
 
  GUARANTOR

            INTERNATIONAL WIRE GROUP, INC.
      By:   /s/ Rodney D. Kent       Name:   Rodney D. Kent        Title:  
Chief Executive Officer     

AGENT
WACHOVIA CAPITAL FINANCE
CORPORATION (CENTRAL), formerly
known as Congress Financial Corporation
(Central), as Agent

         
By:
  /s/ Barry Felker              
Name:
  Barry Felker    
Title:
  Associate    

LENDERS
WACHOVIA CAPITAL FINANCE
CORPORATION (CENTRAL), formerly
known as Congress Financial Corporation
(Central)

         
By:
  /s/ Barry Felker              
Name:
  Barry Felker    
Title:
  Associate    

Commitment: $50,000,000
[Signature Page to Amendment No. 1 to Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



          JPMORGAN CHASE BANK, N.A.    
 
       
By:
  /s/ Stephen Christ    
 
 
 
   
Title:
  Account Executive    
 
 
 
   
 
        Commitment: $40,000,000    
 
        BANK OF AMERICA, N.A.    
 
       
By:
  /s/ [illegible]    
 
 
 
   
Title:
  Vice President    
 
 
 
   
 
        Commitment: $40,000,000    

[Signature Page to Amendment No. 1 to Loan and Security Agreement]

 